On Motion to Dismiss.
BREAUX, C. J.
Intervener appellee moved on April 1, 1910, to dismiss the appeal on the grounds:
Because mover has no interest in the appeal.
Because if the intention was to take an appeal in behalf of Rocco Cusimano his name is not mentioned in the order nor in the bond.
That if the motion be construed as referring to Mrs. Theresa Cusimano, who is named as principal in the bond, she has no interest in the appeal, and has not been condemned in the judgment, and has not been authorized by her husband nor the court to prosecute the appeal or to sign the appeal bond, nor has she been joined by her husband. There was no order of appeal in favor of Rocco Cusimano.
We will here state that counsel for the defendant moved for the order of appeal. He stated that he represented defendants.
The order itself, which follows as part of the motion for an appeal, refers to defendant.
Mrs. Theresa Cusimano signed the bond given in accordance with this order of appeal.
There is another bond not filed, signed by Rocco Cusimano; it comes up as a true copy given by the deputy clerk of the district court.
On the day previous — that is, on March 31, 1910 — Philip J. Patorno moved that Mrs. Theresa Cusimano, wife of Rocco Cusimano, and Salvadore Canteoto be made parties to the appeal, and to that motion is appended a copy of an agreement among all the counsel, that Mrs. Theresa Cusimano, wife of Rocco Cusimano, and Salvadore Canteoto be made parties to the appeal in No. 18,098 of the Supreme Court. 52 South. 157, ante, p. 1056.
This agreement, though filed as before stated, was entered into, as shown by the date on the face of the paper, on March 18, 1910.
In the presence of such an agreement we will not stop to consider the objections urged to the appeal. We must give effect to this agreement. It evidences a consent that par*1065ties be made parties to the appeal among counsel that is conclusive and binding.
It only remains for us to overrule the motion.
For reasons stated, intervener’s motion to dismiss the appeal is overruled.